DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
The drawings are objected to because:
	Figures 1A-1D, 2A, 3A, 3B, 5A, 5B do not comply with CFR 1.84 (l, m, p) - character of lines, number, letters are not sufficiently dark, durable clean (i.e. many of the subscripts are illegible); shading reduced legibility (letters/character in shaded areas are not clear); reference characters are too small and/or not legible due to density of lines.

  	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Election/Restrictions
The instant Application is a child, specifically a divisional of US 16/080023 (now US 11,231,599). As is consistent with MPEP 804.01, the prohibition of double patenting rejections to applications filed under 35 USC 121 (a divisional) does not apply when:
E) The requirement for restriction was withdrawn, in its entirety or in part, by the examiner before the patent issues. With the withdrawal of the restriction requirement, the non-elected claims that are no longer withdrawn from consideration become subject to examination. "The restriction requirement disappears; it is as though it had not been made. With the disappearance of the restriction requirement, the need for a divisional application and the need for the [double patenting] prohibition also disappear. "In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 132 (CCPA 1971).

In the Notice of Allowance mailed September 24, 2021 in parent US 16/080023 the requirement for restriction was withdrawn to any claim which included all the limitations of an allowable claim.
  Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,231,599 (herein US 599) in view of Legerton (US 2013/0222766). 
	As to claim 1, US 599 claim 1 recites:
Instant Claim 1 limitation
Corresponding US 599 Claim
A trial kit comprising a plurality of trial eye-contact devices each having different values relating to optical design parameters of the trial eye-contact devices such to allow a user of the trial kit to sequentially select at least two of the plurality of trial eye-contact devices for implementing an iterative optimization process in which values pertaining to the optical design parameters are convergent until a combination of device parameters is determined that is considered optimal for a given patient, each of said trial eye-contact devices comprising
N/A
a contact lens body having a rotational symmetry axis that virtually intersects a location on the retina lying within a radius of a non-dilated pupil,

Claim 1
the contact lens body having a distal device surface and a proximal device surface,
Claim 1
an opaque portion
Claim 1
light-transmissive portion consisting of a single pinhole that is operable to direct light from the distal device surface to the proximal device surface along an optical axis that is different from the symmetry axis of the contact lens body
Claim 1
wherein the optical axis of the single pinhole intersects a second location of the retina exceeding the radius of the non-dilated pupil
Claim 1
wherein when the contact lens body operably engages an eye having an optical axis, the rotational symmetry axis coincides with the optical axis of the eye
Claim 1
and further wherein the contact lens body comprising the light-transmissive portion is configured to direct light propagating through the light-transmissive portion such to be incident onto the second location that is within the eye's macula but not on the fovea located in the macula
Claim 1


	US 599 claim 1 does not specify a kit of lenses having different design parameters.  In the same field of endeavor Legerton teaches kits of lenses having different design parameters (Legerton - Abstract; para. [0014], [0018]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the eye-contact devices in a kit since, as taught by Legerton, such kits allows for testing lenses to determine the best performance and reaching the best performance of the lens (Legerton para. [0008], [0014], [0018]).
	As to claim 2, US 599 in view of Legerton teaches all the limitations as detailed above with respect to claim 1, and Legerton further teaches the design parameters are selected from a device diameter, a curvature of the proximal device surface, a diameter of the light transmissive portion, displacement of the light transmissive portion from a center of the device or any combination thereof (Legerton [0015]).
	As to claim 3, US 599 in view of Legerton teaches all the limitations as detailed above with respect to claim 1, and Legerton further teaches indicating information about the optical design parameters of each lens (Legerton para. [0015]), US 599 and Legerton do not claim compartments.  Examiner takes Official Notice such compartments are well known in the art for holding lenses in a kit of lenses as a means for holding lenses.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, the claim recites “that is considered optimal for a given patient” which appears to be subjective to patient as to what qualifies as “optimal” (MPEP 2173.05(b)).  The metes and bounds are unclear because such a limitation appears dependent upon the subjective opinion of a practitioner of the invention.
	Claims 2-8 are rejected as dependent upon claim 1.
	As to claim 4, the claim recites “a method for obtaining…” and is subsequently dependent upon claim 1 which is an apparatus claim.  Claim 4 appears to be the method steps of using the device of claim 1 (MPEP 2173.05(p)) and thus is indefinite.  Claim 4 is directed to the actions of the user and therefore it is unclear whether infringement occurs when the kit is created which allows a user to obtain clinical information, or whether infringement occurs when a user actually uses the kit.
	Claims 5-8 are rejected as dependent upon claim 4.
	As to claim 8, the claim recites “a method of manufacturing a definite eye-contact device possessing the optical design parameters…” which is a manufacturing method claim dependent upon a method of use claim (claim 4), dependent upon a device claim (claim 1).  The metes and bounds are unclear because those of ordinary skill in the art cannot determine how to infringe such a claim as a whole (MPEP 2173.05(p),(g),(b)).  It is not a proper product by process claim (MPEP 2113), and the format of the dependency creates confusion as to what is being limited by claim 8 (MPEP 2173.05(f)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Legerton (US 8,894,208); Arai et al. (US 8,308,292); Ho et al. (US 8,057,034); Altmann (US 7,641,337); Xu et al. (US 5,980,040); Bowling (US 5,719,656); Bransome (US 5,434,630); Wesley (US 3,297,396); Knapp (US 3,507,566); Omer et al. (US 2020/0022805); Christie et al. (US 2011/0040376); Nachev (US 2010/0265458); Silvestrini (US 2006/0235514); Mirlay (CN 103068340); Veen (GB 2458495); Auld et al. (GB 1276003); Lofgren Nisser (WO 93/08784) are cited as additional examples of pinhole eye contact devices and/or lens kits.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 8-4 (Pacific).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        September 12, 2022